Exhibit 10.3

 

CHANGE IN CONTROL AGREEMENT

 

This Agreement is entered into as of February 24, 2015 between Aon plc, a public
limited company incorporated under English law, Aon Corporation, a Delaware
corporation, and Kristi Savacool (the “Executive”).

 

WHEREAS, the Executive serves as a key employee of the Company or another
subsidiary of the Parent (as defined in Section 1), and the Executive’s services
and knowledge are valuable to the Parent in connection with the management of
one or more of the Parent’s principal operating facilities, divisions,
departments or subsidiaries; and

 

WHEREAS, the Board (as defined in Section 1) has determined that it is in the
best interests of the Parent and its stockholders to secure the Executive’s
continued services and to ensure the Executive’s continued dedication and
objectivity in the event of any threat or occurrence of, or negotiation or other
action that could lead to, or create the possibility of, a Change in Control (as
defined in Section 1) of the Parent, without concern as to whether the Executive
might be hindered or distracted by personal uncertainties and risks created by
any such possible Change in Control, and to encourage the Executive’s full
attention and dedication to the Company, the Board has authorized the Parent to
enter into this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto hereby agree as follows:

 

1.                                      Definitions. As used in this Agreement,
the following terms shall have the respective meanings set forth below:

 

(a)                                 “Board” means the Board of Directors of the
Parent.

 

(b)                                 “Cause” means:

 

(1)                                 a material breach by the Executive of those
duties and responsibilities of the Executive which do not differ in any material
respect from the duties and responsibilities of the Executive during the 90-day
period immediately prior to a Change in Control (other than as a result of
incapacity due to physical or mental illness) which is demonstrably willful and
deliberate on the Executive’s part, which is committed in bad faith or without
reasonable belief that such breach is in the best interests of the Company and
which is not remedied in a reasonable period of time after receipt of written
notice from the Company specifying such breach;

 

(2)                                 gross misconduct, theft, fraud, breach of
trust or any act of dishonesty by the Executive which results in material harm
to the Parent or any of its subsidiaries; or

 

(3)                                 the commission by the Executive of a felony
involving moral turpitude.

 

--------------------------------------------------------------------------------


 

(c)                                  “Change in Control” means:

 

(1)                                 the acquisition by any individual, entity or
group (a “Person”), including any “person” within the meaning of
Section 13(d)(3) or 14(d)(2) of the U.S. Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (i) the
then outstanding ordinary shares of the Parent (the “Outstanding Ordinary
Shares”) or (ii) the combined voting power of the then outstanding securities of
the Parent entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); excluding, however, the following: (A) any
acquisition directly from the Parent (excluding any acquisition resulting from
the exercise of an exercise, conversion or exchange privilege unless the
security being so exercised, converted or exchanged was acquired directly from
the Parent), (B) any acquisition by the Parent, (C) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Parent
or any corporation controlled by the Parent, or (D) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (3) of this Section 1(c); provided further, that for
purposes of clause (B), if any Person (other than the Parent or any employee
benefit plan (or related trust) sponsored or maintained by the Parent or any
corporation controlled by the Parent) shall become the beneficial owner of 30%
or more of the Outstanding Ordinary Shares or 30% or more of the Outstanding
Voting Securities by reason of an acquisition by the Parent, and such Person
shall, after such acquisition by the Parent, become the beneficial owner of any
additional shares of the Outstanding Ordinary Shares or any additional
Outstanding Voting Securities and such beneficial ownership is publicly
announced, such additional beneficial ownership shall constitute a Change in
Control;

 

(2)                                 individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of such Board; provided that any individual who becomes a
director of the Parent subsequent to the date hereof whose election, or
nomination for election by the Parent’s stockholders, was approved by the vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed a member of the Incumbent Board; and provided further, that any
individual who was initially elected as a director of the Parent as a result of
an actual or threatened solicitation by a Person other than the Board for the
purpose of opposing a solicitation by any other Person with respect to the
election or removal of directors, or any other actual or threatened solicitation
of proxies or consents by or on behalf of any Person other than the Board shall
not be deemed a member of the Incumbent Board;

 

(3)                                 the consummation of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of the Parent (a “Corporate Transaction”); excluding, however, a
Corporate Transaction pursuant to which (i) all or substantially all of the
individuals or entities who are the beneficial owners, respectively, of the
Outstanding Ordinary Shares and the Outstanding Voting Securities immediately
prior to such Corporate Transaction will beneficially own, directly or
indirectly, more than 60% of, respectively, the outstanding shares of common
stock, and the combined voting power of the outstanding securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Corporate

 

2

--------------------------------------------------------------------------------


 

Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Parent or all or substantially all of the Parent’s
assets either directly or indirectly) in substantially the same proportions
relative to each other as their ownership, immediately prior to such Corporate
Transaction, of the Outstanding Ordinary Shares and the Outstanding Voting
Securities, as the case may be, (ii) no Person (other than: the Parent; any
employee benefit plan (or related trust) sponsored or maintained by the Parent
or any corporation controlled by the Parent; the corporation resulting from such
Corporate Transaction; and any Person which beneficially owned, immediately
prior to such Corporate Transaction, directly or indirectly, 30% or more of the
Outstanding Ordinary Shares or the Outstanding Voting Securities, as the case
may be) will beneficially own, directly or indirectly, 30% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors and (iii) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or

 

(4)                                 the consummation of a plan of complete
liquidation or dissolution of the Parent.

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(e)                                  “Company” means Aon Corporation, a Delaware
corporation or, where applicable, the other subsidiary of the Parent that
employs the Executive.

 

(f)                                   “Good Reason” means, without the
Executive’s express written consent, the occurrence of any of the following
events after a Change in Control:

 

(1)                                 a material adverse change in the nature or
scope of the Executive’s authority, powers, functions, duties or
responsibilities as in effect immediately prior to such Change in Control;

 

(2)                                 a material reduction by the Company in the
Executive’s rate of annual base salary or bonus opportunity as in effect
immediately prior to such Change in Control or as the same may be increased from
time to time thereafter;

 

(3)                                 the failure of the Company to continue in
effect any material employee benefit plan or compensation plan in which the
Executive is participating immediately prior to such Change in Control, unless
the Executive is permitted to participate in other plans providing the Executive
with substantially comparable benefits, or the taking of any action by the
Company which would adversely affect the Executive’s participation in or
materially reduce the Executive’s benefits under any such plan;

 

(4)                                 a change in the Executive’s primary
employment location to a location that is more than 50 miles from the primary
location of the Executive’s employment at the time of such Change in Control; or

 

3

--------------------------------------------------------------------------------


 

(5)                                 the failure of the Parent to obtain from any
successor or transferee of the Parent an express written and unconditional
assumption of the Parent’s obligations under this Agreement, as further
described in Section 12(b) of this Agreement.

 

For purposes of this Agreement, any good faith determination of Good Reason made
by the Executive shall be conclusive; provided, however, that an isolated,
insubstantial and inadvertent action taken in good faith and which is remedied
by the Parent promptly after receipt of notice thereof given by the Executive
shall not constitute Good Reason.

 

The Executive’s employment may be terminated by the Executive for Good Reason if
(x) an event or circumstance set forth in this Section 1(f) shall have occurred
and the Executive provides the Parent with written notice thereof within 90 days
after the Executive has knowledge of the occurrence or existence of such event
or circumstance, which notice shall specifically identify the event or
circumstance that the Executive believes constitutes Good Reason, (y) the Parent
fails to correct the circumstance or event so identified within 30 days after
the receipt of such notice, and (z) the Executive resigns during the Termination
Period and after the date of delivery of the notice referred to in clause
(x) above.

 

(g)                                  “Nonqualifying Termination” means a
termination of the Executive’s employment (1) by the Company for Cause, (2) by
the Executive for any reason other than a Good Reason, (3) as a result of the
Executive’s death or (4) by the Company due to the Executive’s absence from the
Executive’s duties with the Company on a full-time basis for at least 180
consecutive days as a result of the Executive’s incapacity due to physical or
mental illness.

 

(h)                                 “Termination Date” means the date during the
Termination Period on which the Executive’s employment is terminated other than
by reason of a Nonqualifying Termination.

 

(i)                                     “Termination Period” means the period of
time beginning with a Change in Control and ending on the earlier to occur of
(1) the date which is two (2) years following such Change in Control and (2) the
Executive’s death; provided, however, that, anything in this Agreement to the
contrary notwithstanding, if a Change in Control occurs and if the Executive’s
employment with the Company was terminated prior to the date on which the Change
in Control occurs, and if it is reasonably demonstrated by the Executive that
such termination of employment (a) was at the request of a third party who was
taking steps reasonably calculated to effect a Change in Control or
(b) otherwise arose in connection with or in anticipation of a Change in
Control, then for purposes of this Agreement, “Termination Period” means the
period of time commencing upon the date immediately prior to the date of such
termination of employment and ending on the earlier to occur of (x) two
(2) years following such Change in Control and (y) the Executive’s death.

 

2.                                      Obligations of the Executive. The
Executive agrees that in the event any person or group attempts a Change in
Control, he shall not voluntarily leave the employ of the Company without Good
Reason (a) until such attempted Change in Control terminates or (b) if a Change
in Control shall occur, until 90 days following such Change in Control.

 

4

--------------------------------------------------------------------------------


 

3.                                      Payments and Benefits Upon Termination
of Employment. If during the Termination Period the employment of the Executive
shall terminate, other than by reason of a Nonqualifying Termination, and the
Executive (or the Executive’s executor or other legal representative in the case
of the Executive’s death or disability following such termination) executes a
noncompetition, nonsolicitation and confidentiality agreement and release of
claims substantially in the form of Exhibit A hereto (the “Noncompetition
Agreement and Release”) within 45 days following the Termination Date, on behalf
of the Parent the Company shall provide to the Executive, as compensation for
services rendered to the Company, and in consideration of the covenants set
forth in the Noncompetition Agreement and Release, the payments and benefits
described in this Section 3. The Executive shall forfeit the payments and
benefits described in this Section 3 in the event that the Executive fails to
execute and deliver the Noncompetition Agreement and Release to the Parent in
accordance with the timing and other provisions of the preceding sentence or
revokes such Noncompetition Agreement and Release prior to the date the release
of claims contained therein becomes effective. For purposes of this Agreement,
the Executive shall be considered to have a termination of employment with the
Company and its subsidiaries on the date the Executive has a “separation from
service” as described under Section 409A of the Code and the guidance and
Treasury Regulations issued thereunder. Any amount paid pursuant to this
Section 3 shall be paid in lieu of any other severance payments and benefits,
which benefits may, without limitation, include pay in lieu of notice, salary
continuation through a contractual notice period or enhanced supplemental
pension benefits conferred, in any event as a result of termination of
employment, from the Parent, the Company or any of its subsidiaries which are
not payable pursuant to this Agreement, but are payable pursuant to an
employment agreement or other compensation arrangement entered into between such
Employee and the Company or any of its subsidiaries.

 

(a)                                 Except as otherwise provided in Section 6,
and conditioned upon the Executive’s execution of the Noncompetition Agreement
and Release without revocation within the time period described in the preceding
provisions of this Section 3, on behalf of the Parent the Company shall pay to
the Executive (or the Executive’s beneficiary or estate, as the case may be) on
the 60th day following the later to occur of the Termination Date or the Change
in Control:

 

(1)                                 a cash amount (subject to any applicable
payroll or other taxes required to be withheld pursuant to Section 7 and any
deductions authorized by the Executive) equal to the sum of (i) the Executive’s
full annual base salary from the Company and its affiliated companies through
the Termination Date, to the extent not theretofore paid, (ii) the average of
the Executive’s annual cash incentive for each of the three fiscal years
immediately preceding the fiscal year in which the Termination Date occurs,
multiplied by a fraction, the numerator of which is the number of days in the
fiscal year in which the Termination Date occurs and the denominator of which is
365 or 366, as applicable, and (iii) any accrued vacation pay, in each case to
the extent not theretofore paid; plus

 

(2)                                 a lump sum cash amount (subject to any
applicable payroll or other taxes required to be withheld pursuant to Section 7
and any deductions authorized by the Executive) in an amount equal to two
(2) times the sum of (a) Executive’s annual base salary from the Company and its
affiliated companies in effect on the Termination Date

 

5

--------------------------------------------------------------------------------


 

and (b) the average incentive compensation paid to the Executive by the Company
for the previous two years; plus

 

(3)                                 a lump sum cash amount (subject to any
applicable payroll or other taxes required to be withheld pursuant to Section 7
and any deductions authorized by the Executive) in an amount equal to the amount
forfeited by the Executive under any qualified defined contribution plan
maintained by the Company or any of its subsidiaries as a result of the
Executive’s termination of employment.

 

(b)                                 The Executive shall become fully (100%)
vested in the Executive’s accrued benefits under the Aon Corporation Excess
Benefit Plan, the Aon Corporation Supplemental Savings Plan and the Aon
Corporation Supplemental Employee Stock Ownership Plan, or successor plans in
effect on the date of the Executive’s termination of employment (the
“Nonqualified Plans”). The Executive’s accrued benefits under the Aon
Corporation Excess Benefit Plan or the Aon Corporation Supplemental Savings
Plan, whichever plan is applicable to the Executive on the date of the
Executive’s termination of employment, shall be determined by crediting the
Executive with two (2) additional years of age and service credits and, in the
case of the Aon Corporation Supplemental Savings Plan, two (2) additional years
of Retirement Plan Contributions.

 

(c)                                  For the period commencing on the
Termination Date and ending on the earlier of (i) the date which is two
(2) years following the Termination Date and (ii) the date on which the
Executive becomes eligible to participate in and receive medical, dental and
life insurance benefits under a plan or arrangement sponsored by another
employer having benefits substantially equivalent to the benefits provided
pursuant to this Section 3(c), the Company shall continue the Executive’s
medical, dental and life insurance coverage, under the Company-sponsored plans
or otherwise, upon the same terms and otherwise to the same extent as such
coverage shall have been in effect immediately prior to the Executive’s
Termination Date, and the Company and the Executive shall share the costs of the
continuation of such medical, dental and life insurance coverage in the same
proportion as such costs were shared immediately prior to the Termination Date;
provided, the Company’s share of the cost of the continuation of coverage under
any self-insured medical reimbursement plan that is subject to Section 105(h) of
the Code shall be included in the Executive’s taxable income from the Company.
Such continuation of medical and dental coverage shall be in satisfaction of the
Company’s obligations under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (COBRA). Payment or reimbursement of expenses incurred by the Executive
pursuant to this Section 3(c) shall be made promptly and in no event later than
December 31 of the year following the year in which such expenses were incurred,
and the amount of expenses eligible for reimbursement, or in-kind benefits
provided, in any year shall not affect the amount of expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other year, except for
any limit on the amount of expenses that may be reimbursed under an arrangement
described in Section 105(b) of the Code. Additionally, such right to payment or
reimbursement, or in-kind benefits to be provided, shall not be subject to
liquidation or exchange for another benefit. If the Executive is a “specified
employee” under Section 409A of the Code, the full cost of the continuation or
provision of employee benefits described under this Section 3(c) (other than any
cost of medical or dental benefit plans or programs or the cost of any other
plan or program that is exempt from

 

6

--------------------------------------------------------------------------------


 

Section 409A of the Code) shall be paid by the Executive until the earlier to
occur of the Executive’s death or the date that is six months and one day
following the Executive’s termination of employment, and such cost shall be
reimbursed on behalf of the Parent by the Company or the applicable subsidiary
to, or on behalf of, the Executive in a lump sum cash payment on the earlier to
occur of the Executive’s death or the date that is six months and one day
following the Executive’s termination of employment.

 

4.                                      Vesting of Equity Awards Upon
Termination Date; Exercise Period. Immediately upon the Executive’s Termination
Date, all stock options and other equity awards, if any, granted by the Parent
or the Company to the Executive (or stock options and other equity awards
granted in substitution therefor by an acquiror of, or successor to, either of
the Parent or the Company) that are not otherwise exercisable or vested shall
become exercisable and vested in full. Notwithstanding the foregoing, the time
or schedule of any payment or amount scheduled to be paid pursuant to the terms
of this Section 4, including but not limited to any restricted stock unit or
other equity-based award, payment or amount that provides for the “deferral of
compensation” (as such term is defined under Section 409A of the Code), may not
be accelerated except as otherwise permitted under Section 409A of the Code and
the guidance and Treasury regulations issued thereunder. With respect to any and
all outstanding stock options granted by the Parent or the Company to the
Executive, each such option shall remain exercisable following the Executive’s
termination of employment until and including the expiration date of the term of
the option (as set forth in the written agreement relating to such option).

 

5.                                      Code Section 4999 Excise Tax.
(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that (i) any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Parent or
the Company (or any of its affiliated entities) or any entity which effectuates
a Change in Control (or any of its affiliated entities) to or for the benefit of
the Executive (whether pursuant to the terms of this Agreement or otherwise)
(the “Payments”) would be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), and (ii) the reduction of the amounts payable to
the Executive under this Agreement to the maximum amount that could be paid to
the Executive without giving rise to the Excise Tax (the “Safe Harbor Cap”)
would provide the Executive with a greater after-tax amount than if such amounts
were not reduced, then the amounts payable to the Executive under this Agreement
shall be reduced (but not below zero) to the Safe Harbor Cap. The reduction of
the amounts payable hereunder, if applicable, shall be made to the extent
necessary in the following order: (i) the acceleration of vesting of stock
options with an exercise price that exceeds the then fair market value of the
stock subject to the award and of other equity awards, provided that such stock
options and of other equity awards are not permitted to be valued under Treasury
Regulation Section 1.280G-1 Q/A — 24(c); (ii) the payments under Section 3(a);
(iii) the acceleration of vesting of stock options with an exercise price that
exceeds the then fair market value of the stock subject to the award and other
equity awards, provided that such stock options and other equity awards are
permitted to be valued under Treasury Regulation Section 1.280G-1 Q/A — 24(c);
(iv) the payments and benefits under Section 3(b); (v) the payments and benefits
under Section 3(c); and (v) the acceleration of vesting of all other stock
options and equity awards. For purposes of reducing the Payments to the Safe
Harbor Cap, only amounts payable under this Agreement (and no other Payments)
shall be reduced. If the reduction of the amounts payable hereunder would not
result in a greater after-

 

7

--------------------------------------------------------------------------------


 

tax result to the Executive, no amounts payable under this Agreement shall be
reduced pursuant to this provision.

 

(b)                                 All determinations required to be made under
this Section shall be made by the public accounting firm that is retained by the
Parent as of the date immediately prior to the Change in Control (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Parent and the Executive within fifteen (15) business days of the receipt of
notice from the Parent or the Executive that there has been a Payment, or such
earlier time as is requested by the Parent. Notwithstanding the foregoing, in
the event (i) the Board shall determine prior to the Change in Control that the
Accounting Firm is precluded from performing such services under applicable
auditor independence rules or (ii) the Audit Committee of the Board determines
that it does not want the Accounting Firm to perform such services because of
auditor independence concerns or (iii) the Accounting Firm is serving as
accountant or auditor for the person(s) effecting the Change in Control, the
Board shall appoint another nationally recognized public accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees, costs and expenses
(including, but not limited to, the costs of retaining experts) of the
Accounting Firm shall be borne by the Parent. If payments are reduced to the
Safe Harbor Cap or the Accounting Firm determines that no Excise Tax is payable
by the Executive without a reduction in payments, the Accounting Firm shall
provide a written opinion to the Executive to the effect that the Executive is
not required to report any Excise Tax on the Executive’s federal income tax
return, and that the failure to report the Excise Tax, if any, on the
Executive’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty. The determination by the
Accounting Firm shall be binding upon the Parent and the Executive (except as
provided in Section 5(c) below).

 

(c)                                  If it is established pursuant to a final
determination of a court or an Internal Revenue Service (the “IRS”) proceeding
which has been finally and conclusively resolved, that Payments have been made
to, or provided for the benefit of, the Executive on behalf of the Parent by the
Company which are in excess of the limitations provided in this
Section (referred to hereinafter as an “Excess Payment”), the Executive shall
repay the Excess Payment to the Company on demand, together with interest on the
Excess Payment at the applicable federal rate (as defined in Section 1274(d) of
the Code) from the date of the Executive’s receipt of such Excess Payment until
the date of such repayment. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the determination, it is possible that
Payments which will not have been made by the Company on behalf of the Parent
should have been made (an “Underpayment”), consistent with the calculations
required to be made under this Section. In the event that it is determined
(i) by the Accounting Firm, the Parent (which shall include the position taken
by the Parent, or together with its consolidated group, on its federal income
tax return) or the IRS or (ii) pursuant to a determination by a court, that an
Underpayment has occurred, on behalf of the Parent the Company shall pay an
amount equal to such Underpayment to the Executive within 10 days of such
determination together with interest on such amount at the applicable federal
rate from the date such amount would have been paid to the Executive until the
date of payment. The Executive shall cooperate, to the extent the Executive’s
expenses are reimbursed by the Company on behalf of the Parent, with any
reasonable requests by the Parent in connection with any contests or disputes
with the IRS in connection with the Excise Tax or the determination of the
Excess Payment. Notwithstanding

 

8

--------------------------------------------------------------------------------


 

the foregoing, in the event that amounts payable under this Agreement were
reduced pursuant to Section 5(a) and the present value of any Payment is
subsequently re-determined by the Accounting Firm within the context of Treasury
Regulation Section 1 280G-1 Q/A 33 that reduces the value of the Payment, the
Company on behalf of the Parent shall promptly pay to Executive any amounts
payable under this Agreement that were not previously paid solely as a result of
Section 5(a), subject to the Safe Harbor Cap.

 

(d)                                 A payment or reimbursement of expenses
described in this Section 5 shall be made promptly and in no event later than
December 31 of the year following the year in which such expenses were incurred,
and the amount of such expenses eligible for payment or reimbursement in any
year shall not affect the amount of such expenses eligible for payment or
reimbursement in any other year nor shall such right to payment or reimbursement
be subject to liquidation or exchange for another benefit.

 

6.                                      Delay of Payments. (a) Except as
otherwise provided in Section 6(b) below, in the event that any payment or
distribution or portion of any payment or distribution to be made to the
Executive under Section 3(a) of this Agreement cannot be characterized as a
“short term deferral” for purposes of Section 409A of the Code or is not
otherwise exempt from the provisions of Section 409A of the Code, and “Change in
Control” as defined for purposes of this Agreement does not satisfy the
requirements of a change in control event as described in Section 409A of the
Code and the guidance and regulations issued thereunder or, if “Change in
Control” does satisfy such requirements under Code Section 409A, the Termination
Date is not within two years following the Change in Control in accordance with
Treasury Regulation Section 1.409A-3(c)(1), then an amount equal to the
aggregate severance payments that would otherwise be payable to the Executive
upon an involuntary termination of employment under any other employment
agreement or other compensation arrangement entered into between the Executive
and the Company or any of its subsidiaries shall be paid to the Executive at the
same time and in the same form of payment as such other severance payments would
otherwise be paid and the remainder of the payment or distribution, or portion
thereof, under Section 3(a) of this Agreement shall be paid in accordance with
Section 3(a).

 

(b)                                 In the event that any payment or
distribution or portion of any payment or distribution to be made to the
Executive hereunder cannot be characterized as a “short term deferral” for
purposes of Section 409A of the Code or is not otherwise exempt from the
provisions of Section 409A of the Code, and the Executive is determined to be a
“specified employee” under Section 409A of the Code, such portion of the payment
shall be delayed until the earlier to occur of the Executive’s death or the date
that is six months and one day following the Executive’s termination of
employment with the Company and its subsidiaries (the “Delay Period”). Upon the
expiration of the Delay Period, the payments delayed pursuant to this Section 6
shall be paid to the Executive or his beneficiary in a lump sum, and any
remaining payments due under this Agreement shall be payable in accordance with
their original payment schedule.

 

7.                                      Withholding Taxes. The Company may
withhold from all payments due to the Executive (or the Executive’s beneficiary
or estate) hereunder all taxes which, by applicable federal, state, local or
other law, the Company is required to withhold therefrom.

 

9

--------------------------------------------------------------------------------


 

8.                                      Reimbursement of Expenses. If any
contest or dispute shall arise under this Agreement involving termination of the
Executive’s employment with the Company or involving the failure or refusal of
the Parent or the Company to perform fully in accordance with the terms hereof,
on behalf of the Parent the Company shall reimburse the Executive, on a current
basis, for all legal fees and expenses, if any, incurred by the Executive in
connection with such contest or dispute; provided, however, that in the event
the resolution of any such contest or dispute includes a finding denying, in
total, the Executive’s claims in such contest or dispute, the Executive shall be
required to reimburse the Company, over a period of 12 months from the date of
such resolution, for all sums advanced to the Executive pursuant to this
Section 8. Payment or reimbursement of expenses described in this Section 8
shall be made promptly and in no event later than December 31 of the year
following the year in which such expenses were incurred, and the amount of such
expenses eligible for payment or reimbursement in any year shall not affect the
amount of such expenses eligible for payment or reimbursement in any other year
nor shall the right to payment or reimbursement be subject to liquidation or
exchange for another benefit.

 

9.                                      Operative Event. No amounts shall be
payable hereunder unless and until there is a Change in Control.

 

10.                               Termination of Agreement. (a) This Agreement
shall be effective on the date hereof and shall continue until terminated by the
Parent as provided in Section 10(b); provided, however, that this Agreement
shall terminate in any event upon the earlier to occur of (1) termination of the
Executive’s employment with the Company prior to a Change in Control and (2) the
Executive’s death.

 

(b)         The Parent shall have the right prior to a Change in Control, in its
sole discretion, pursuant to action by the Board, to approve the termination of
this Agreement, which termination shall not become effective until the date
fixed by the Board for such termination, which date shall be at least 120 days
after notice thereof is given by the Parent to the Executive in accordance with
Section 13; provided, however, that no such action shall be taken by the Board
during any period of time when the Board has knowledge that any person has taken
steps reasonably calculated to effect a Change in Control until, in the opinion
of the Board, such person has abandoned or terminated its efforts to effect a
Change in Control; and provided further, that in no event shall this Agreement
be terminated in the event of a Change in Control.

 

11.                               Scope of Agreement. Nothing in this Agreement
shall be deemed to entitle the Executive to continued employment with the
Company or its subsidiaries and, subject to Section 2 hereof, if the Executive’s
employment with the Company shall terminate prior to a Change in Control, then
the Executive shall have no further rights under this Agreement; provided,
however, that any termination of the Executive’s employment following a Change
in Control shall be subject to all of the provisions of this Agreement.

 

10

--------------------------------------------------------------------------------


 

12.                               Successors; Binding Agreement.

 

(a)         This Agreement shall not be terminated by any merger or
consolidation of the Parent whereby the Parent is or is not the surviving or
resulting corporation or as a result of any transfer of all or substantially all
of the assets of the Parent. In the event of any such merger, consolidation or
transfer of assets, the provisions of this Agreement shall be binding upon the
surviving or resulting corporation or the person or entity to which such assets
are transferred.

 

(b)         The Parent agrees that concurrently with any merger, consolidation
or transfer of assets referred to in Section 12(a), it will cause any successor
or transferee unconditionally to assume, by written instrument delivered to the
Executive (or the Executive’s beneficiary or estate), all of the obligations of
the Parent hereunder. Failure of the Parent to obtain such assumption prior to
the effectiveness of any such merger, consolidation or transfer of assets shall
be a breach of this Agreement and shall entitle the Executive to compensation
and other benefits from the Parent in the same amount and on the same terms as
the Executive would be entitled hereunder if the Executive’s employment were
terminated following a Change in Control other than by reason of a Nonqualifying
Termination during the Termination Period. For purposes of implementing the
foregoing, the date on which any such merger, consolidation or transfer becomes
effective shall be deemed the Date of Termination.

 

(c) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amounts would be payable to the Executive hereunder had the
Executive continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to such person or
persons appointed in writing by the Executive to receive such amounts or, if no
person is so appointed, to the Executive’s estate.

 

13.                               Notices. (a) For purposes of this Agreement,
all notices and other communications required or permitted hereunder shall be in
writing and shall be deemed to have been duly given when delivered or five days
after deposit in the United States mail, certified and return receipt requested,
postage prepaid, addressed (1) if to the Executive, to the last known
residential address on file for the Executive with the Company, and if to the
Parent and/or to the Company, to Aon Corporation, 200 East Randolph Drive,
Chicago, Illinois 60602, 3d Floor, attention General Counsel, with a copy to the
Secretary, or (2) to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

 

(b)                                 A written notice of the Executive’s
Termination Date by the Parent and the Company, or the Executive, as the case
may be, to the other, shall (1) indicate the specific termination provision in
this Agreement relied upon, (2) to the extent applicable, set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated and
(3) specify the termination date (which date shall be not less than 15 days
after the giving of such notice). The failure by the Executive or the Company
and the Parent to set forth in such notice any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company and the Parent hereunder or preclude the Executive
or the Company

 

11

--------------------------------------------------------------------------------


 

and the Parent from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s and the Parent’s rights hereunder.

 

14.                               Full Settlement; Resolution of Disputes.
(a) The Company’s obligation to make any payments on behalf of the Parent
provided for in this Agreement and the Company’s or the Parent’s other
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company or the
Parent may have against the Executive or others. In no event shall the Executive
be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to the Executive under any of the provisions
of this Agreement and, subject to Section 3(c) hereof, such amounts shall not be
reduced whether or not the Executive obtains other employment.

 

(b)                                 If there shall be any dispute between the
Company or the Parent and the Executive in the event of any termination of the
Executive’s employment, then, unless and until there is a final, nonappealable
judgment by a court of competent jurisdiction declaring that such termination
was for Cause, that the determination by the Executive of the existence of Good
Reason was not made in good faith, or that the Company is not otherwise
obligated to pay any amount or provide any benefit to the Executive and the
Executive’s dependents or other beneficiaries, as the case may be, under
Sections 3 and 4 hereof, the Company shall pay all amounts, and provide all
benefits, to the Executive and the Executive’s dependents or other
beneficiaries, as the case may be, that the Company would be required to pay or
provide pursuant to Sections 3 and 4 hereof as though such termination were by
the Company without Cause or by the Executive with Good Reason; provided,
however, that the Company shall not be required to pay any disputed amounts
pursuant to this Section 14(b) except upon receipt of an undertaking by or on
behalf of the Executive to repay all such amounts to which the Executive is
ultimately adjudged by such court not to be entitled.

 

15.                               Employment with, and Action by, Subsidiaries.
For purposes of this Agreement, employment with the Company or actions taken by
the Parent or the Company with respect to the Executive shall include employment
with or actions taken by any corporation or other entity in which the Parent has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities of such corporation or other
entity entitled to vote generally in the election of directors.

 

16.                               Governing Law; Validity. The interpretation,
construction and performance of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Illinois without regard to the principle of conflicts of laws. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provisions of this Agreement, which
other provisions shall remain in full force and effect.

 

17.                               Counterparts. This Agreement may be executed
in two counterparts, each of which shall be deemed to be an original and both of
which together shall constitute one and the same instrument.

 

18.                               Miscellaneous. No provision of this Agreement
may be modified or waived unless such modification or waiver is agreed to in
writing and signed by the Executive

 

12

--------------------------------------------------------------------------------


 

and by a duly authorized officer of the Parent. No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. Failure by the Executive or the
Company and/or the Parent to insist upon strict compliance with any provision of
this Agreement or to assert any right the Executive or the Company and/or the
Parent may have hereunder, including, without limitation, the right of the
Executive to terminate employment for Good Reason, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.

 

19.                               Prohibition on Acceleration of Payments. The
time or schedule of any payment or amount scheduled to be paid pursuant to the
terms of this Agreement, or pursuant to the terms of any other employment
agreement or compensation arrangement entered into between the Executive and the
Company or any of its subsidiaries, may not be accelerated hereunder, or under
any such other employment agreement or other compensation arrangement, except as
otherwise permitted under Section 409A of the Code and the guidance and Treasury
Regulations issued thereunder.

 

20.                               Code Section 409A. The parties intend that
this Agreement and the benefits provided hereunder be interpreted and construed
to comply with Section 409A of the Code to the extent applicable thereto.
Notwithstanding any provision of the Agreement to the contrary, the Agreement
shall be interpreted and construed consistent with this intent, provided that
the Parent or the Company shall not be required to assume any increased economic
burden in connection therewith. Although the Parent and the Company intend to
administer the Agreement so that it will comply with the requirements of
Section 409A of the Code, neither the Parent nor the Company represents or
warrants that the Agreement will comply with Section 409A of the Code or any
other provision of federal, state, local or non-United States law. Neither the
Parent, the Company, any of their subsidiaries, nor their respective directors,
officers, employees or advisers shall be liable to the Executive (or any other
individual claiming a benefit through the Executive) for any tax, interest, or
penalties the Executive may owe as a result of compensation paid under the
Agreement, and the Parent or the Company and any of their subsidiaries shall
have no obligation to indemnify or otherwise protect the Executive from the
obligation to pay any taxes pursuant to Section 409A of the Code.

 

21.                               Entire Agreement. This Agreement constitutes
the entire understanding between the parties with respect to the Executive’s
severance pay in the event of a termination of the Executive’s employment with
the Company in connection with a Change in Control; provided, however, that
except as otherwise expressly set forth in this Agreement, the rights of, and
benefits payable to, the Executive, the Executive’s estate or the Executive’s
beneficiaries pursuant to this Agreement are in addition to any rights of, or
benefits payable to, the Executive, the Executive’s estate or the Executive’s
beneficiaries under any other employee benefit plan or broad-based compensation
program of the Company.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
duly authorized officers of the Parent and the Company and the Executive has
executed this Agreement as of the day and year first above written.

 

13

--------------------------------------------------------------------------------


 

 

AON PLC

 

 

 

 

 

By:

/s/ Gregory J. Besio

 

Its:

Executive Vice President and Chief Human Resources Officer

 

 

 

 

 

AON CORPORATION

 

 

 

 

 

By:

/s/ Gregory J. Besio

 

Its:

Executive Vice President and Chief Human Resources Officer

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Kristi Savacool

 

Kristi Savacool

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A TO

AGREEMENT

 

NONCOMPETITION, NONSOLICITATION,

CONFIDENTIALITY AGREEMENT AND RELEASE OF CLAIMS

 

This Noncompetition, Nonsolicitation, Confidentiality Agreement and Release of
Claims (this “Noncompetition Agreement”) is executed by Aon plc, a public
limited company incorporated under English law (the “Parent”), Aon Corporation,
a Delaware corporation (the “Company”), and                 (the “Executive”)
pursuant to the Change in Control Agreement dated as of             , 20    
between the Parent, the Company and the Executive (the “Agreement”).

 

WHEREAS, the Executive’s employment with the Company and its subsidiaries is
terminating;

 

WHEREAS, the Executive acknowledges that the benefits to be provided to the
Executive under the Agreement are in consideration of, and are sufficient to
support, the covenants set forth in this Noncompetition Agreement; and

 

WHEREAS, the Executive understands that the Parent and the Company regard the
representations and covenants by the Executive in this Noncompetition Agreement
as material and that the Parent and the Company are relying on such
representations and covenants in paying amounts to the Executive pursuant to the
Agreement.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.                                      Severance Benefits. The Executive’s
employment with the Company and its subsidiaries shall terminate on
               , and the Executive shall receive the severance benefits set
forth in the Agreement in accordance with the terms and subject to the
conditions thereof.

 

2.                                      Noncompetition; Nonsolicitation.
(a) General. The Executive acknowledges that in the course of the Executive’s
employment with the Company the Executive has become familiar with trade secrets
and other confidential information concerning the Parent, the Company, and their
subsidiaries, including Aon Group, Inc., a Maryland corporation (“Aon Group”),
and that the Executive’s services were of special, unique and extraordinary
value to the Parent, the Company and their affiliates.

 

(b)                                 Noncompetition. The Executive agrees that
during the period commencing on the Executive’s Termination Date (as defined in
the Agreement) and ending on the date which is two years following the
Executive’s Termination Date (the “Noncompetition Period”), the Executive shall
not in any manner engage in Competitive Activity in any Restricted Area. For
purposes of this Agreement, “Competitive Activity” means engaging (directly or
indirectly, through any person, firm, corporation or enterprise, either alone or
as a member of a partnership or as an officer, director, stockholder, investor
or employee of or consultant to any other firm, corporation or enterprise or
otherwise) or assisting any other person, firm, corporation

 

15

--------------------------------------------------------------------------------


 

or enterprise in engaging in any Business of the Parent, the Company, or any of
their subsidiaries, including Aon Group (collectively, the “Protected Parties”),
if the Business was being conducted by or contemplated by any of the Protected
Parties as of the Executive’s Termination Date. For purposes of this Agreement,
“Business” includes, but is not limited to, the following: the provision of
conventional and alternative risk management products; the performance of
services in the businesses of insurance brokerage, reinsurance brokerage,
benefits consulting, compensation consulting, human resources consulting and
management underwriting; the performance of other insurance services, such as
accounting, claims management and handling, contract wording, information
systems and actuarial; the solicitation and servicing of the insurance and
reinsurance needs of individual and commercial clients; and other similar
enterprises in which any of the Protected Parties may be engaged. For purposes
of this Agreement, “Restricted Area” means any country in which a Business is or
was conducted or contemplated by any of the Protected Parties.

 

(c)                                  Nonsolicitation. The Executive further
agrees that during the Noncompetition Period the Executive shall not (i) in any
manner, directly or indirectly, induce or attempt to induce any employee of the
Parent, the Company or any of their subsidiaries, including Aon Group, to
terminate or abandon his or her employment for any purpose whatsoever or (ii) in
connection with any business to which Section 2(b) of this Noncompetition
Agreement applies, call on, service, solicit or otherwise do business with any
customer of the Parent, the Company, or any of their subsidiaries, including Aon
Group.

 

(d)                                 Exceptions. Nothing in this Section 2 shall
prohibit the Executive from being (i) a stockholder in a mutual fund or a
diversified investment company or (ii) an owner of not more than two percent
(2%) of the outstanding stock of any class of a corporation, any securities of
which are publicly traded, so long as the Executive has no active participation
in the business of such corporation.

 

(e)                                  Reformation. If, at any time of enforcement
of this Section 2 a court holds that the restrictions stated herein are
unreasonable under circumstances then existing, the Executive agrees that the
maximum period, scope or geographical area reasonable under such circumstances
shall be substituted for the stated period, scope or area and that the court
shall be allowed to revise the restrictions contained herein to cover the
maximum period, scope and area permitted by law. This Noncompetition Agreement
shall not authorize a court to increase or broaden any of the restrictions in
this Section 2.

 

3.                                      Confidentiality. The Executive agrees
that the Executive shall not, at any time after the termination of the
Executive’s employment, make use of or disclose, directly or indirectly, any
(i) trade secret or other confidential or secret information of the Parent, the
Company, or any of their subsidiaries, including Aon Group, or (ii) other
technical, business, proprietary or financial information of the Parent, the
Company, or any of their subsidiaries, including Aon Group, not available to the
public generally or to the competitors of the Parent or the Company, or to the
competitors of any of their subsidiaries, including Aon Group (“Confidential
Information”), except to the extent that such Confidential Information
(a) becomes a matter of public record or is published in a newspaper, magazine
or other periodical or on electronic or other media available to the general
public, other than as a result of any act or omission of the Executive or (b) is
required to be disclosed by any law, regulation or order of

 

16

--------------------------------------------------------------------------------


 

any court or regulatory commission, department or agency, provided that the
Executive gives prompt notice of such requirement to the Parent to enable the
Parent or the Company to seek an appropriate protective order. Promptly
following the termination of the Executive’s employment, the Executive shall
surrender to the Company all records, memoranda, notes, plans, reports, computer
disks and software and other documents and data which constitute Confidential
Information which the Executive may then possess or have under the Executive’s
control (together with all copies thereof).

 

4.                                      Enforcement. The Executive acknowledges
that the Parent, the Company, and their subsidiaries, including Aon Group, would
be damaged irreparably in the event that any provision of Section 2 or 3 of this
Noncompetition Agreement were not performed in accordance with its terms or were
otherwise breached and that money damages would be an inadequate remedy for any
such nonperformance or breach. Accordingly, the Executive agrees that the
Parent, the Company, and their successors and permitted assigns shall be
entitled, in addition to other rights and remedies existing in their favor, to
an injunction or injunctions to prevent any breach or threatened breach of any
of such provisions and to enforce such provisions specifically (without posting
a bond or other security). The Executive agrees that the Executive will submit
to the personal jurisdiction of the courts of the State of Illinois in any
action by the Parent and/or the Company to obtain injunctive or other relief
contemplated by this Section 4.

 

5.                                      General Release of All Claims. (a) For
valuable consideration, the adequacy of which is hereby acknowledged, the
undersigned Executive, on his own behalf and on behalf of his heirs, executors,
administrators, successors, representatives and assigns, does herein knowingly
and voluntarily unconditionally release, waive, and fully discharge the Parent,
the Company and each of their subsidiaries (including successors and assigns
thereof) and all of their respective past, present and future employees,
officers, directors, agents, affiliates, parents, predecessors, administrators,
representatives, attorneys, and shareholders, and employee benefit plans, from
any and all legal claims, liabilities, suits, causes of action (whether before a
court or an administrative agency), damages, costs, attorneys’ fees, interest,
injuries, expenses, debts, or demands of any nature whatsoever, known or
unknown, liquidated or unliquidated, absolute or contingent, at law or in
equity, which were or could have been filed with any Federal, state or local
court, agency, arbitrator or any other entity, based directly on indirectly on
the Executive’s employment with and separation from the Company or based on any
other alleged act or omission by or on behalf of the Parent, or the Company
prior to the Executive’s signing this Noncompetition Agreement. Without limiting
the generality of the foregoing terms, this Noncompetition Agreement and this
Section providing a general release of all claims specifically includes all
claims based on the terms, conditions, and privileges of employment, and those
based on breach of contract (express or implied), tort, harassment, intentional
infliction of emotional distress, defamation, negligence, privacy, employment
discrimination, retaliation, discharge not for just cause, constructive
discharge, wrongful discharge, the Age Discrimination in Employment Act of 1967,
as amended (the “ADEA”), the Older Workers Benefit Protection Act of 1990, the
Worker Adjustment and Retraining Notification Act, as amended, Executive Order
11,141 (age discrimination), Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, the Civil Rights Act of 1866 and 1871,
Section 1981 through 1988 of Title 42 of the United States Code, as amended, 41
U.S.C. Section 1981 (discrimination), 29 U.S.C. Section 206(d)(1) (equal pay),
Executive Order 11,246 (race, color, religion, sex and national origin
discrimination), the National Labor Relations Act, the Equal Pay Act of 1993,
the

 

17

--------------------------------------------------------------------------------


 

Americans with Disabilities Act of 1990, the Occupational Safety and Health Act,
as amended, the Family Medical Leave Act, the Immigration Reforn and Control
Act, as amended, the Vietnam Era Veterans Readjustment Assistance Act, Sections
503-504 of the Rehabilitation Act of 1973 (handicap rehabilitation), the
Employee Retirement Income Security Act of 1974, as amended, any federal, state
or local fair employment, civil or human rights, wage and hour laws and wage
payment laws, and any other Federal, state, local or other governmental
statutes, laws, ordinances, regulations and orders, under common law, and under
any Company policy, procedure, bylaw or rule. This Section 5 of the
Noncompetition Agreement shall not waive or release any rights or claims that
the Executive may have which arise after the date of this Noncompetition
Agreement or that arise under or are preserved by the Agreement, and shall not
waive any claims for benefits required by applicable law (including
post-termination health-continuation insurance benefits required by state or
Federal law) or claims arising under the terms of any applicable plan, program
or other arrangement of the Company.

 

(b)         The Executive intends this Section 5 of the Noncompetition Agreement
to be binding on his successors, and the Executive specifically agrees not to
file or continue any claim in respect of matters covered herein. The Executive
further agrees never to institute any suit, complaint, proceeding, grievance or
action of any kind at law, in equity, or otherwise in any court of the United
States or in any state, or in any administrative agency of the United States or
any state, county or municipality, or before any other tribunal, public or
private, against the Company arising from or relating to his employment with or
his termination of employment from the Company and/or any other occurrences to
the date of this Noncompetition Agreement, other than a claim challenging the
validity of this Section 5 of the Noncompetition Agreement under the ADEA or
respecting any matters not covered herein.

 

(c)          The Executive is further waiving his right to receive money or
other relief in any action instituted by him or on his behalf by any person,
entity or governmental agency in respect of matters covered by this Section 5.
Nothing in this Section 5 shall limit the rights of any governmental agency or
his right of access to, cooperation or participation with any governmental
agency, including without limitation, the United States Equal Employment
Opportunity Commission. The Executive further agrees to waive his rights under
any other statute or regulation, state or federal, with provides that a general
release does not extend to claims which the Executive does not know or suspect
to exist in his favor at the time of executive this Noncompetition Agreement,
which if known to him must have materially affected his settlement with the
Company and/or the Parent.

 

(d)         The Executive agrees that he shall not be eligible and shall not
seek or apply for reinstatement or re-employment with the Company, and he agrees
that any application for re-employment may be rejected without explanation or
liability pursuant to this provision.

 

(e)          In further consideration of the promises made by the Company and
the Parent in this Noncompetition Agreement, the Executive specifically waives
and releases such parties, to the extent set forth in this Section 5, from all
claims the Executive may have as of the date of this Noncompetition Agreement,
whether known or unknown, arising under the ADEA. The Executive further agrees
that:

 

18

--------------------------------------------------------------------------------


 

(1)    the Executive’s waiver of rights under Section 5 of this Noncompetition
Agreement is knowing and voluntary and in compliance with the Older Workers
Benefit Protection Act of 1990 (“OWBPA”);

 

(2)    the Executive understands the terms of this Section 5 of the
Noncompetition Agreement;

 

(3)    the consideration offered by the Company on its behalf and on behalf of
the Parent under this Noncompetition Agreement and the Agreement in exchange for
the general release of all claims in this Section 5 represents consideration
over and above that to which the Executive would otherwise be entitled, and that
the consideration would not have been provided had the Executive no agreed to
sign this Noncompetition Agreement and did not sign it;

 

(4)    the Company is hereby advising the Executive in writing to consult with
an attorney prior to executing this Noncompetition Agreement;

 

(5)    the Company is giving the Executive a period of twenty-one (21) days
within which to consider this Noncompetition Agreement;

 

(6)    following the Executive’s execution of this Noncompetition Agreement, the
Executive has seen (7) days in which to revoke this Noncompetition Agreement by
written notice. An attempted revocation not actually received by the Company
prior to the revocation deadline will not be effective; and

 

(7)    this Noncompetition Agreement, the Agreement, and all payments and
benefits under either or both of them shall be void and of no force and effect
if the Executive chooses to so revoke, and if the Executive chooses not to so
revoke this Noncompetition Agreement and the Agreement then become effective and
enforceable.

 

(f)           This Section 5 does not waive rights or claims that may arise
under the ADEA after the date the Executive signs this Noncompetition Agreement.
To the extent barred by the OWBPA, the covenant not to sue contained herein does
not apply to claims under the ADEA that challenge the validity of this Section 5
of the Noncompetition Agreement.

 

(g)          To revoke this Noncompetition Agreement, the Executive must send a
written statement of revocation to: Aon Corporation, 200 East Randolph Drive,
Chicago, Illinois 60602, 3d Floor, attention General Counsel, with a copy to the
Secretary. The revocation must be received no later than 5:00 pm on the seventh
day following the Executive’s execution of this Noncompetition Agreement. If the
Executive does not revoke, the eighth day following the Executive’s acceptance
will be the “effective date” of this Noncompetition Agreement.

 

6.                                      Entire Agreement. The Agreement and this
Noncompetition Agreement constitute the entire understanding between the
parties. The Executive has not relied on any oral statements that are not
included in the Agreement or this Noncompetition Agreement.

 

7.                                      Severability. If any provision of this
Noncompetition Agreement shall be held invalid or unenforceable, such invalidity
or unenforceability shall not affect any other

 

19

--------------------------------------------------------------------------------


 

provision hereof, and this Noncompetition Agreement shall be construed and
enforced as if such provision had not been included.

 

8.                                      Governing Law. This Noncompetition
Agreement shall be construed, interpreted and applied in accordance with the
internal laws of the State of Illinois without regard to the principles of
conflicts of laws.

 

IN WITNESS WHEREOF, the Parent and the Company have caused this Noncompetition
Agreement to be executed by their duly authorized officers and the Executive has
executed this Noncompetition Agreement as of the day and year first above
written.

 

 

AON PLC

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

AON CORPORATION

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

20

--------------------------------------------------------------------------------